840




               OFFICE     OF THE ATTORNEY              GENERAL    OF TEXAS
                                             AUSTIN




Bonorable   j’4gar      Hutohlnr
county At toraey
Bunt  Count7
Or*anrlllr,       Tera8

                                   Oplaloa    lo.     O-6978




Dear    Sir:




                                                    r period or redomptloa
                                                       It agpears that under
                                                    lcla  73kSb ~the City of
                                                oonvay thl8 property     at
                                               er for er. mount    less  tiar.
                                               03 tLAsy secure 8 written




                 -The   ,uastloo     we went anawerad          by
                                                                _ your
                                                                  _      de-
        pnrtzent      is’ whc;tha:, or not          ths prooeduro   outlined
        in the     preoedlng    pora,-.-s?h         Is velld.”
               :‘.e assune from your letter               that the six aonths parlod
after    the   two year redsz$.im    period               Las hlS0 expired.   Ye
Bonorabls         ii4gar   Butohlaa   - ?sgs .2


8180 note that the judgcleat or the oourt 4rorro4                        a o li-
judged ralua of the property.   hotion  5 or Art.                        7365b,
v.   A. c.      s.,   es meaded,      provides    as Sollaa:

                  Yieo.Up o nth etrial
                           5.          or lald carlao the
        Court ahall hoar o~l4enoo upon the raaaoaabla fair
        value or the propmrtf, an4 shall inoorporak    in its
        judgmnt  a finding of the raaaoaabla    fair valua
        thoraOr, in bulk or la paroala,   llthor or both,
        as the Court may doom propor,   whiah raaaoaabla   ralr
        talus so found bJ- the Court la hanaftar     lometlmaa
        atyl.4 ‘a4ju4g.4 value, rhlab ‘abjudgad valua’
        ahall bo the ralur as ,of the 4ata of tha trial    ~4
        shall not aaoaaaarily br thr ralur at the tlata thr
        aaaoameat   ot thr taxoa was 101340;prorldrd,  that
        thr burdaa OS proof ahall br on the omar or owaora
        or luah proprrty in latabllahlog tha ‘fair talus*
        or ldjudgrd nlua   aa prorid   lg thla laotioa.m
          It h&a born ho14 that la tha lbaonoa of a showing
or pra ~4108, tha raw8    on the gmrt or the oourt to rat8bll8h
M “a4 3udgod        valU8” would not oparrtr to invali4at~ the jUd&
meat.     In     tha oaaa of Buraoa 7. Clt Of SllvrrtOn, 138 S. B.
(24) 921, la aa opinion written  bl f uatloa                   Follay,     tha Amsrlllo
Court or Clvll -Appaala stat04 as roiiowat

              wFurtharmore,    them la no showlag that thr
        oourt  wa s~requeated b yth aappdlaat to ldjudgr the
        talus  of the property.     Thr trial oourt no doubt
        would  hava oox~pllo4 with   luoh a roquaat ha4 it bsma
        ma4a. No praJu4loa having bsra ahown by thr oourta
        om&lfln    in this  respeot  thr 8aalgnmaat la ovar-
                 .

              Tz~a rule of lzw was agafr? stated    by the ssue                    court
in the oase OS Love v. Spur Iadependont         Sohool Dlatrlot,                     143
s . :: . (2d) 793, as roilows:
               “The defendant      oo~~pls~s    OS the iellure    of the
        acurt t; :lnti ani announce in hls judgz,eat the
        reascneble    ‘fair    velue’ o? the progerty       on whloh taxes
        were due for ths grars 1935 and all prior gears as
        required    by artlolo     73LSb, srotlon 5. The d lfendent
        414 not appear in the t rlal         oourt,   did not sttaok
        the recessed     value of the property,        did not furnish
        a statecent    0r faota.     nor   does  he contend    in this
,




    Honorablo    iidgar   I?uto:.las- Pago    3


           oourt that     his property was not raaessad       at a ‘fair
           vrnlua'.     The   statute   providesthat    tha burden of proof
           shall bo on tha ownar ot delinquent propa.-ty to                ea-
           tablish the *fair v8lua* as provl404 thoreln.
                 *In Burson v. City of Sllvertoa, Tax. Clv. App.,
           138 Y. W. (2d) 921, this oourt in an oplnloa by
           Ar8oolrte Just100 yollay 4atomlaa4    this question
           la prlaolpla sgainat tha 4orrn4ant~a oontaatloa.m

                 Saotlon      9 of Artlola   7345b,   V. A.   0.   S.,   raada in
    part   as rollowa:
                 'See. 9. If the property be 8014 to anr taxing
           unit rhloh la a party to tha judgamnt under 4aor80
           0r oourt in said lult , tha tit10 to 8814 property
           shall bo bid in ead ho14 by the taring         unit purohas-
           lag same for tha uaa aa beadlt        of ltaalf an4 sl.1
           othar taring units whlah are       artier to tha suit
           an4 whioh hara barn adju48o4 ! n said suit to ham
           tax liens against auab proparty,      pro rat* an4 In
           proportion to tbo amount of the tax llraa la favor
           of sald rr6Peotlvo taxing units 88latabllaha4 by
           the judgr&ent la lald suit, sad ooata an4 lxprnsea
           shall not be payablr until sals by luoh taxing
           unit so purohasing     s-8,   snd luah property ahsll not
           be sold by tha kxlag Ualt purohaalag          a8ma iOr lass
           than the adjude.     vslua UmraOf or tha amount Of tha
           judgmmta    against   tha property  in aai4 l   ult, uhloh-
           ever la lower, without tkia written uonaoat of all
           taxing units   whloh in an14 judgment have barn found
           to have tax liens     a.cainrt such property;    8nd when
           sr;ch property   1s scld by ths taxing unit gurohaslng
           sane, the prooeedE thereof         shall   be reoelved   by it
           for aocount of itself        and all other said taxing
           unite edjuGged in ?a12 suit to have a tax lien
           aga:nst    such property,     and after paying all oosta
           and ex?enees,     ahall   be distributed      anong such taxing
           units   pro rata an3 lfi proportion        to the h.KCJEt Of
           their   tax liens   against    suet‘. property   as eotrbllshed
           in said judgcsnt.       ;onsent    in behalf    or the State
           of Texas under this Seotion          of this Aot my be Given
           by the County Tax Collector          of t&e oouaty in whloh
           the property     1s looated.

                 “Frovided    thr:t :I   sale has not been fcade by such
           ;urcheslc,<  texing, unit     before sir r.onths after thd
Honor8blr      idgsr     Hutohlnr         - i'ago 4


         re4OmptiOa pariod pr0vl404 la Saotion 12 hereor haa
         rrplrrd, it   8hall thereartrr    k the duty of the
         shuirr   upon writton   rwwrt    rr084 mf taxln(I unit
         who ha8 obtain.4 a jud@mnt in 8814 rult,        lo 8811
         8814 prOp8?tr   8t pub110 OUtOry to th8 h@h.rt        bi668r
         rOr o88h 8t tb0 9rlaOlp81 8ntr8aO8 Of th0 oOwhOU88
         ill thr OOUatJ rb8r8ilJ  th8 lad   1i88,  8ft8r   &iVillg
         nOti    Or a818 ia th8 MDII82    nOW JW88Orib8d iOr 8818
         Or r881 8Stat8 UIId8r 8IOOUtiOIh      . . .-

               n8      sUp1-8         court    Of   h-8      in     th8 0880     Oi   Littl8      V,
Donnir 187 5. W.               (2d)    76, h8ld thnt th18             8WtUtO      do.8      not
authorire th8 8kt8    t0 8811 pl’Op8rty 8t 8             We           prit8te     l81,.
&O flOt int8ra8t  the holding 8ad n88Onlag Oi th8 COlUt ia that
088@ to 60 80 r8r  88 t0 peohlblt 8 pPiTat@ a18 by 8 Oitf rhloh
h88 pUFOha886 PXVpUty    at 8 t8X fOreOlO8lUe 8810.

               OQ~iOa    HO.          O-5072    Or th18 68partnunt              ooatoia8        th8
rOllOWfJIg     18IIgU8gO:

               *s8OtiOn  9 Or Artia8  7345b 8UthOrlZ88 both
         priV8t8 an4 pub110 881e8, and 8 private     8ale  my   b8
         m848 rlthrr berorr o r lit8p thr rrdraptloa     period.
         ffow8voc, the t8xlng unit whlob purohasrd the prop8rty
         lh8j not 8.11 th8  &pY tOr 108a ‘*hali thS 8djUd@      V81U8
         thOr8Ot      Or th8 =0'S&            Of th8      Judgmemts 8g8fn8t           th.
         proprty in             whlohoru
                          th8 8Uit,       18 lOwar, without th8
         Written OOKl8elltOr all the Other taxing Ullit8 wh.ioh in
         tk8 judgnant hare been found to h8vO bx lien8 agalrist
         8UOh Qr0JWt.y.”

               In our Opinion            Xo. O-5698,         tii8     departmmt         ruled     that
a school &lstrlot oould z&ice a primta  sale rour yeerr, art.3r
tks bX rOreOlO8UrO SE&e. The fOl1owir.g   18 the holalng  oon-
tslned     therain:

                "Se do not Om8tEl8 tha quotsd portion        Or
         Seotlon   9 a8 making    a sh:erlWs    sale the oaly 8ale
         metiiod evalleble    8ubsequsnt   to the pa8aage Of the 81x
         uonth8 artsr     the rrdeqtlon    period.   The taxing units
         are 8till at llbsrty to dre0t 8 private         rale under
         the written oonsent provision of ths first paragraph
         Of ~eotlon 9.  he evident intent 0r the hgi8htUre
         in adding the 8harlff's     sale provlalon    va8 to 8ffOrd
         rellrr  uhen taxicg   units night be unable to agree
         with one another    on a sale ?rloe.     Therefore,  al-
         thouyh ovir four yews heve peesei        since the
                                                                                  846


    ffOnOr8b18 Edgar Hutohinr       - ‘ag8 5



          fOrOOlO8Ur8   8818,   8
                               8h8rlw8    81318 113 UIUMO8888ry,
          8Ild the PrOparty IMsjrb8 801d 8t prlVZt8 8818 Und8r
          the oon4ltlcm8 8.t out in the iire parsgrrph or
          Ssotlon 9.”

                   IOU   8r8 8ooordin~~~ 84?1884 that under th8 raot8
    #tat86 in YOU? 18ttU the oontuaplated              priT8te   8810 would be
    luthorizrd.        In a8 much 88 no 84judgrd talur m8 8Ot on thr
    proprrty,      lts,prlratr     8810 rt 8ny prloa uadrr the emouat or the
    tax judgmrnt rould rrquirr thr wrlttm              oonsant Ofm~h;~th8r
    tuing      Unit8 rho Wore pUti*        t0 th8 jUd@On,nt.
    Ili88iOnW8       COUrt   tOI- the C0Ullt.y8lld the   COUllt~ hX   COllOOtO?
    for ths State 8re 8UthOrlZ86 to glrr ruoh oon8mt.
\ /---,    :   ~,’          y          Youra   tug   truly




    BBC:Jt